UNITED STATES ARMY COURT OF CRIMINAL APPEALS

Before
ALDYKIEWICZ, SALUSSOLIA, and FLEMING
Appellate Military Judges

UNITED STATES, Appellee
Vv.
Specialist ANTHONY R. CLARK IT
United States Army, Appellant

ARMY 20160304

Headquarters, Fort Campbell
Matthew A. Calarco and Jacqueline Tubbs, Military Judges
Colonel Laura J. Calese, Staff Judge Advocate

For Appellant: Lieutenant Colonel Angela D. Swilley, JA; Captain Paul T. Shirk, JA
(on brief); Colonel Michael C. Friess, JA; Major Kyle C. Sprague, JA; Captain Paul
T. Shirk, JA (on reconsideration).

For Appellee: Colonel Steven P. Haight, JA; Lieutenant Colonel Wayne H.
Williams, JA; Major Craig Schapira, JA (on brief).

24 August 2020

This opinion is issued as an unpublished opinion and, as such, does not serve as precedent.
Per Curiam:

We granted appellant’s motion to reconsider our 13 August 2020 decision in
which we affirmed the findings and sentence as approved by the convening
authority. Exercising our Article 66, UCMJ, authority, and upon consideration of
the entire record, including the issues personally asserted by appellant and the
arguments contained in appellant’s timely submitted reply brief, we hold the
findings of guilty and the sentence, as approved by the convening authority, correct
CLARK—ARMY 20160304

in law and fact. Accordingly, those findings of guilty and the sentence are
AFFIRMED.”

FOR THE COURT:

hh pk

MALCOLM H. SQUIRES, JR.
Clerk of Court

 

“We note the convening authority’s action failed to credit appellant with 1,619 days
of pretrial confinement credit and 110 days of credit pursuant to Article 13, UCMJ.
The military judge credited appellant with these amounts upon the announcement of
appellant’s sentence and they are properly reflected in the promulgating order. We
hereby award appellant with 1,619 days of pretrial confinement credit and 110 days
of Article 13, UCMJ, credit as correctly noted in the promulgating order but omitted
from the convening authority’s action.